


110 HR 5507 IH: Fully-Funded United States

U.S. House of Representatives
2008-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5507
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2008
			Ms. Woolsey (for
			 herself, Ms. Lee,
			 Ms. Waters,
			 Ms. Clarke,
			 Mr. Cummings, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the safe, complete, and fully-funded
		  redeployment of United States Armed Forces and contractor security forces from
		  Iraq and to prohibit the establishment of any enduring or permanent United
		  States military bases in Iraq, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Fully-Funded United States
			 Military Redeployment and Sovereignty of Iraq Restoration Act of
			 2008.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Redeployment of United States Armed Forces from
				Iraq
					Sec. 101. Findings.
					Sec. 102. Statement of policy.
					Sec. 103. Repeal of Public Law 107–243.
					Sec. 104. Disengagement of United States Armed Forces and
				contractor security forces from Iraq.
					Sec. 105. Prohibition on permanent United States military
				installations in Iraq.
					Sec. 106. Deployment of international stabilization force to
				Iraq.
					Sec. 107. Closure of detention centers operated by United
				States in Iraq.
					Sec. 108. Liability of United States for certain acts against
				prisoners and detainees in Iraq.
					Sec. 109. Limitation on total number of United States
				Government personnel at United States Embassy in Baghdad, Iraq.
					Sec. 110. Prohibition on production sharing agreements for
				Iraqi petroleum resources.
					Sec. 111. Iraqi-American Interparliamentary Group.
					Sec. 112. Assistance to support international efforts for
				political reconciliation in Iraq.
					Title II—Comprehensive Post-Conflict Support in Iraq
					Sec. 201. Statement of policy.
					Sec. 202. Plan to initiate a diplomatic surge to bring an
				expeditious end to the occupation of Iraq.
					Sec. 203. Deployment of the Armed Forces to achieve an
				over-the-horizon military presence for the purpose of targeting global
				terrorism.
					Sec. 204. Commission on Funding the Reconstruction of
				Iraq.
				
			IRedeployment of
			 United States Armed Forces from Iraq
			101.FindingsCongress finds the following:
				(1)The brave men and women of the United
			 States Armed Forces continue to serve with distinction in Iraq and have earned
			 the respect and gratitude of the American people.
				(2)On May 1, 2003,
			 under a banner displaying the words Mission Accomplished,
			 President George W. Bush stated: Major combat operations in Iraq have
			 ended.. At that point, the occupation of Iraq began.
				(3)The civilian
			 leadership at the Department of Defense has failed to adequately support United
			 States Armed Forces in Iraq, which were not trained to carry out an occupation
			 and did not receive the proper equipment to achieve their stated
			 mission.
				(4)The occupation of
			 Iraq has made the United States economically and militarily weaker, has made
			 the United States less safe because it has enhanced the recruitment of
			 terrorists, and has diminished America’s prestige and influence in the
			 world.
				(5)Iraq is embroiled
			 in a civil war characterized by daily occurrences of retaliation and revenge,
			 fueled by the occupation of Iraq by United States Armed Forces. The civil war
			 in Iraq was predicted by United States military commanders before the 2003
			 occupation of Iraq.
				(6)The United States
			 has pursued military action rather than diplomatic alternatives in Iraq, and
			 has reduced reconstruction efforts in Iraq.
				(7)On May 13, 2003,
			 the President stated, We will stay as long as necessary to make sure
			 that the Iraqi people have a government of, by and for the Iraqi people. And
			 then we’ll come home..
				(8)On December 15,
			 2005, the Iraqi people participated in elections to directly elect a full-term
			 government. Iraqi Prime Minister Nouri al-Maliki and other high-ranking Iraqi
			 Government officials, as well as leaders from the Sunni, Shiite, and Kurdish
			 communities in Iraq, have since called for a timetable for the withdrawal of
			 United States Armed Forces from Iraq.
				(9)Iraqi Prime
			 Minister Nouri al-Maliki has stated that Iraqi political leaders must bring
			 security and stability to Iraq.
				(10)During the summer
			 of 2006, General George Casey, the top United States military commander in
			 Iraq, proposed a plan for the deployment from Iraq of a substantial portion of
			 United States Armed Forces and briefed the President accordingly.
				(11)United States
			 military commanders in Iraq, including General David Petraeus, have repeatedly
			 stated that there is no military solution to the turmoil in Iraq.
				(12)In the United
			 States elections held on November 7, 2006, the American people clearly voted
			 for a change in United States policy in Iraq and in favor of United States
			 military disengagement from Iraq.
				(13)In December 2006, the bipartisan Iraq Study
			 Group recommended against the United States making an open-ended commitment to
			 keep large numbers of United States troops deployed in Iraq.
				(14)Furthermore, the
			 Iraq Study Group recommended that the primary mission of United States forces
			 in Iraq should evolve to one supporting the Iraqi army, which should take over
			 responsibility for combat operations.
				(15)In particular,
			 the Iraq Study Group concluded that by the end of the first quarter of 2008,
			 all United States combat brigades not necessary for force protection could be
			 withdrawn from Iraq, subject to unexpected developments in the situation on the
			 ground, and urged a fundamental change in mission wherein remaining United
			 States combat forces should be deployed only in units embedded with Iraqi
			 forces, in rapid-reaction and special operations teams, and in training,
			 equipping, advising, force protection, and search and rescue.
				(16)In disregard of
			 these bipartisan recommendations, the President on January 10, 2007, ordered a
			 surge of 30,000 additional United States troops be deployed to Iraq for the
			 expressed purpose of providing Iraqi leaders inside and outside of the central
			 government until September 2007 to negotiate, reconcile, and achieve
			 much-needed fundamental reforms deemed essential to attaining greater
			 stability, curbing sectarian violence, and re-building civil society and
			 respect for the rule of law in Iraq.
				(17)No substantial
			 progress has been made toward achievement of the aforementioned reforms within
			 the Iraqi body politic.
				(18)Consequently, an
			 even greater majority of the American people are opposed to prolonging an
			 open-ended deployment of United States Armed Forces in Iraq and concur with the
			 recommendation of the bipartisan Iraq Study Group that the President should
			 publicly renounce any United States desire for permanent military bases in
			 Iraq.
				102.Statement of
			 policyCongress declares that
			 it is the policy of the United States—
				(1)to commence the safe and orderly
			 redeployment of United States troops and military contractors and end the
			 military occupation of Iraq on the basis of the findings specified in section
			 101;
				(2)to pursue security
			 and stability in Iraq through diplomacy;
				(3)to help preserve the territorial integrity
			 of Iraq as a nation state and establish a strong, effective, and democratic
			 central government consistent with the provisions of the Constitution of
			 Iraq;
				(4)to take all
			 appropriate measures to account for any missing members of the United States
			 Armed Forces or United States citizens in Iraq; and
				(5)to turn over all internal security
			 activities and military operations in Iraq to the elected Government of Iraq
			 not later than the end of the one-year period beginning on the date of the
			 enactment of this Act.
				103.Repeal of
			 Public Law 107–243The
			 Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public
			 Law 107–243; 50 U.S.C. 1541 note) is hereby repealed.
			104.Disengagement of
			 United States Armed Forces and contractor security forces from Iraq
				(a)Withdrawal of
			 armed forces
					(1)In
			 generalExcept as provided in
			 paragraph (2), not later than the end of the one-year period beginning on the
			 date of enactment of this Act, all United States Armed Forces serving in Iraq
			 as part of Operation Iraqi Freedom shall be withdrawn from Iraq and returned to
			 the United States or redeployed outside of the Middle East.
					(2)Limited
			 presenceAfter the end of the
			 one-year period beginning on the date of enactment of this Act, the Secretary
			 of Defense may deploy or maintain not more than 500 members of the United
			 States Armed Forces in Iraq to protect the United States Embassy in Baghdad and
			 to safeguard Americans remaining in Iraq for nonmilitary purposes.
					(b)Withdrawal of
			 contractor security forces
					(1)In
			 generalNot later than the
			 end of the one-year period beginning on the date of enactment of this Act, all
			 security forces under contract or subcontract with the United States Government
			 and working in Iraq shall be withdrawn from Iraq.
					(2)Termination of
			 contractsThe contract or subcontract providing for the use of
			 such security forces shall be terminated as soon as practicable after the
			 forces are withdrawn.
					(c)Prohibition on
			 use of funds To continue deployment of armed forces and contractor security
			 forces in iraq
					(1)ProhibitionExcept as provided in paragraph (2), funds
			 appropriated or otherwise made available under any provision of law may not be
			 obligated or expended to deploy or continue to deploy members or units of the
			 United States Armed Forces or contractor security forces to Iraq as part of
			 Operation Iraqi Freedom.
					(2)ExceptionsParagraph (1) does not apply to the use of
			 funds—
						(A)to provide for the
			 safe and orderly withdrawal of the Armed Forces and contractor security forces
			 from Iraq pursuant to subsections (a) and (b); or
						(B)to ensure the
			 security of Iraq and its transition to democratic rule by carrying out
			 consultations with the Government of Iraq, other foreign governments, the North
			 Atlantic Treaty Organization, the United Nations, and other international
			 organizations.
						(d)Rule of
			 constructionNothing in this section shall be construed to
			 prohibit or otherwise restrict the use of funds available to any department or
			 agency of the United States, other than the Department of Defense, to carry out
			 social and economic reconstruction activities in Iraq.
				(e)Armed forces
			 definedIn this section, the
			 term Armed Forces has the meaning given the term in section
			 101(a)(4) of title 10, United States Code.
				105.Prohibition on
			 permanent United States military installations in Iraq
				(a)ProhibitionNo permanent or long-term military
			 installation, which is designed or intended to be occupied by a unit of the
			 United States Armed Forces after the withdrawal of the Armed Forces from Iraq
			 pursuant to section 104(a), may be constructed in Iraq unless explicitly
			 approved by Congress in the form of a treaty or statute.
				(b)Transfer of
			 military facilitiesThe
			 President of the United States shall transfer to the Government of Iraq all
			 right, title, and interest held by the United States in any military facility
			 in Iraq that was constructed, repaired, or improved using amounts appropriated
			 to the Department of Defense and occupied by a unit of the United States Armed
			 Forces.
				106.Deployment of
			 international stabilization force to Iraq
				(a)DeploymentIf requested jointly by the executive and
			 legislative branches of the Government of Iraq (including with the support of
			 the National Assembly of Iraq), the President of the United States is
			 authorized to support the deployment of an international stabilization force to
			 Iraq to enhance public security in Iraq after the withdrawal of United States
			 Armed Forces from Iraq pursuant to section 104(a).
				(b)Sense of
			 CongressIt is the sense of
			 Congress that the deployment of the international stabilization force to Iraq
			 described in subsection (a) should commence not later than the end of the
			 one-year period beginning on the date of enactment of this Act, and terminate
			 not later than the end of the two-year period beginning on the date of
			 commencement of such deployment.
				107.Closure of detention
			 centers operated by United States in Iraq
				(a)Closure
			 requiredNo later than the
			 end of the one-year period beginning on the date of enactment of this Act, all
			 detention centers operated by the United States Armed Forces in Iraq or
			 operated under contract with the United States Government in Iraq shall be
			 closed.
				(b)Treatment of
			 remaining prisoners and detainees
					(1)Indicted iraqis
			 who served in saddam hussein regimeAn Iraqi prisoner or detainee in a
			 detention center closed under subsection (a) who served in the regime of Saddam
			 Hussein and has been indicted by the Government of Iraq as of the date of the
			 closure of the center shall be transferred from United States custody to the
			 control of Iraqi authorities.
					(2)Other iraqis who
			 served in saddam hussein regimeAn Iraqi prisoner or detainee in a
			 detention center closed under subsection (a) who served in the regime of Saddam
			 Hussein and is suspected of crimes, but who has not been indicted as of the
			 date of the closure of the center, shall be transferred from United States
			 custody to the control of Iraqi authorities. All records held by the United
			 States related to the prisoner or detainee shall be transferred to the Iraqi
			 Ministry of Justice and related courts.
					(3)Release of
			 certain iraqisAn Iraqi
			 prisoner or detainee in a detention center closed under subsection (a) who is
			 suspected or accused solely of participation in the insurgency, but no specific
			 crime, shall be released.
					(4)Non-Iraqis who
			 participated in the Iraqi insurgencyA non-Iraqi prisoner or detainee in a
			 detention center closed under subsection (a) who is suspected or accused of
			 participation in the insurgency shall be transferred to the control of the
			 International Committee of the Red Crescent in collaboration with the
			 International Committee of the Red Cross.
					(5)Al-Qaeda
			 membersNotwithstanding any
			 of the preceding paragraphs, a prisoner or detainee in a detention center
			 closed under subsection (a) who is suspected or accused of being a member of,
			 or associated with, the terrorist group al-Qaeda shall be brought to the United
			 States for indictment and trial, as determined in a United States court of
			 law.
					108.Liability of United
			 States for certain acts against prisoners and detainees in Iraq
				(a)Liability
					(1)TortureAny citizen or national of Iraq or of any
			 other foreign country who was imprisoned or detained in Iraq by a covered
			 person during the period beginning on March 19, 2003, and ending at the
			 conclusion of the one-year period beginning on the date of enactment of this
			 Act, may bring an action against the United States in an appropriate court of
			 the United States for money damages for personal injury or death caused by an
			 act of torture committed by a covered person, during such imprisonment or
			 detention, in violation of the obligations of the United States under
			 international law or in violation of any law of the United States (if the
			 imprisonment or detention had occurred in the United States).
					(2)Illegal
			 imprisonment or detentionAny
			 citizen or national of Iraq or of any other foreign country who was imprisoned
			 or detained in Iraq by a covered person in violation of the obligations of the
			 United States under international law or in violation of any law of the United
			 States (if the imprisonment or detention had occurred in the United States)
			 during the period beginning on March 19, 2003, and ending at the conclusion of
			 the one-year period beginning on the date of enactment of this Act, may bring
			 an action against the United States in an appropriate court of the United
			 States for money damages for personal injury or death incurred by reason of
			 such imprisonment or detention.
					(b)JurisdictionThe
			 United States district courts shall have original jurisdiction, concurrent with
			 the United States Court of Federal Claims, of any civil action against the
			 United States under subsection (a).
				(c)Statute of
			 limitationsAn action under this section is barred unless it is
			 commenced within 5 years after the cause of action arose.
				(d)Nature of
			 remedyThe remedy provided under this section is in addition to
			 any other remedy provided by law.
				(e)DefinitionsIn
			 this section:
					(1)Covered
			 personThe term covered person means—
						(A)any member of the United States Armed
			 Forces;
						(B)any other officer
			 or employee of the United States Government; or
						(C)any employee of
			 security forces under contract or subcontract with the United States
			 Government.
						(2)TortureThe
			 term torture has the meaning given that term in section 3 of the
			 Torture Victim Protection Act of 1991 (28 U.S.C. 1350 note).
					109.Limitation on
			 total number of United States Government personnel at United States Embassy in
			 Baghdad, Iraq
				(a)LimitationNotwithstanding
			 any other provision of law, the total number of officers and employees of the
			 United States Government assigned to the United States Embassy in Baghdad,
			 Iraq, may not exceed 500 individuals, not including the members of the United
			 States Armed Forces described in section 104(a)(2).
				(b)Effective
			 dateSubsection (a) shall
			 take effect beginning on the first day after the conclusion of the one-year
			 period beginning on the date of enactment of this Act.
				110.Prohibition on
			 production sharing agreements for Iraqi petroleum resources
				(a)ProhibitionOn or after the date of the enactment of
			 this Act, no department, agency, or other entity of the Government of the
			 United States and no national of the United States may enter into a contract of
			 longer than thirty days for the development, production, or marketing of
			 petroleum resources in Iraq.
				(b)SunsetSubsection (a) shall cease to be effective
			 beginning on the date on which the President of the United States certifies to
			 Congress that the Government of Iraq has established and is enforcing laws that
			 provide for the regulation of activities of foreign governments and foreign
			 nationals pursuant to contracts for the development, production, or marketing
			 of petroleum resources in Iraq.
				(c)DefinitionIn
			 this section, the term national of the United States means—
					(1)a
			 natural person who is a citizen of the United States or who owes permanent
			 allegiance to the United States or is an alien lawfully admitted for permanent
			 residence in the United States, as defined in section 101(a)(20) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(20)); or
					(2)a
			 corporation, partnership, or other business association that is organized under
			 the laws of the United States, any State or territory thereof, or the District
			 of Columbia.
					111.Iraqi-American
			 Interparliamentary Group
				(a)Establishment
			 and meetingsThere is
			 established an Iraqi-American Interparliamentary Group (in this section
			 referred to as the Group).
				(b)MembershipThe
			 Group shall be composed of not more than 24 Members of Congress, who shall be
			 appointed to meet annually, including at times when Congress is not in session,
			 with representatives of the National Assembly of the Republic of Iraq for
			 discussion of common problems in the interest of relations between Iraq and the
			 United States. The Members of Congress so appointed shall be referred to as the
			 United States group of the Iraqi-American Interparliamentary
			 Group.
				(c)Appointment of
			 MembersOf the Members of
			 Congress appointed to the Group—
					(1)half shall be
			 appointed by the Speaker of the House of Representatives from among Members of
			 the House (not fewer than four of whom shall be Members of the Committee on
			 Foreign Affairs); and
					(2)half shall be
			 appointed by the President Pro Tempore of the Senate, upon recommendations of
			 the majority and minority leaders of the Senate, from among Members of the
			 Senate (not fewer than four of whom shall be members of the Committee on
			 Foreign Relations) unless the majority and minority leaders of the Senate
			 determine otherwise.
					(d)Chair and Vice
			 Chair
					(1)House of
			 RepresentativesThe Speaker of the House of Representatives shall
			 designate the Chair or Vice Chair of the House of Representatives delegation of
			 the United States group. The Chair or Vice Chair shall be a Member of the
			 Committee on Foreign Affairs of the House of Representatives.
					(2)SenateThe
			 President Pro Tempore of the Senate shall designate the Chair or Vice Chair of
			 the Senate delegation of the United States group. The Chair or Vice Chair shall
			 be a Member of the Committee on Foreign Relations of the Senate.
					(e)Authorization of
			 appropriations
					(1)In
			 generalThere is authorized
			 to be appropriated $100,000 for each fiscal year to assist in meeting the
			 expenses of the United States group.
					(2)DistributionHalf
			 of the amount appropriated in accordance with paragraph (1) shall be for the
			 House of Representatives delegation and half of such amount shall be for the
			 Senate delegation.
					(3)DisbursementThe
			 House and Senate portions of such amount shall be disbursed on vouchers to be
			 approved by the Chair of the House delegation and the Chair of the Senate
			 delegation, respectively.
					(f)Certification of
			 expendituresThe certificate
			 of the Chair of the House of Representatives delegation or the Senate
			 delegation of the United States group shall be final and conclusive upon the
			 accounting officers in the auditing of the accounts of the United States
			 group.
				(g)Annual
			 reportNot later than 45 days
			 after the conclusion of a fiscal year with respect to which an appropriation
			 was made for the United States group, the United States group shall submit to
			 Congress a report containing information relating to its expenditures under
			 such appropriation.
				112.Assistance to
			 support international efforts for political reconciliation in Iraq
				(a)FindingsCongress finds the following:
					(1)The bipartisan
			 Iraq Study Group report found that national reconciliation is essential
			 to reduce further violence and maintain the unity of Iraq.
					(2)The bipartisan
			 Iraq Study Group report recommended that diplomats work to energize
			 countries to support national political reconciliation in Iraq.
					(3)The January 2007
			 National Security Council report, entitled the Iraq Strategy Review, set an
			 objective to foster the conditions for Iraqi national reconciliation,
			 but with the Iraqi government clearly in the lead.
					(4)United States
			 Ambassador Ryan Crocker, in testimony to Congress on September 10, 2007, noted
			 that the United States will continue our efforts to assist Iraqis in the
			 pursuit of national reconciliation.
					(5)In 2006, the Iraqi
			 Government announced the creation of the National Council for the
			 Reconciliation.
					(b)Sense of
			 CongressCongress—
					(1)strongly supports
			 reconciliation efforts within Iraq; and
					(2)strongly supports
			 the creation of an Iraqi-supported international commitment to reconciliation
			 in Iraq and a safe and secure future for the Iraqi people.
					(c)Purpose of
			 assistanceThe purpose of
			 assistance under this section is to support international efforts to encourage
			 peaceful and positive contact, dialogue, and reconciliation among the Iraqi
			 people.
				(d)Authorization of
			 assistanceThe President of
			 the United States Institute of Peace is authorized to provide assistance to
			 carry out the purpose of subsection (c).
				(e)Activities
			 supportedActivities that may
			 be supported by assistance under subsection (d) include—
					(1)preventing violent conflicts in
			 Iraq;
					(2)promoting post-conflict stability and
			 development in Iraq;
					(3)increasing conflict management capacity,
			 tools, and intellectual capital within Iraq;
					(4)promoting tolerance and forgiveness;
			 and
					(5)facilitating
			 dialogue in the region.
					(f)Authorization of
			 appropriations
					(1)In
			 generalTo carry out this
			 section, there are authorized to be appropriated to the President of the United
			 States Institute of Peace $20,000,000 for each of the fiscal years 2008 through
			 2012.
					(2)Other
			 provisionsAmounts appropriated pursuant to the authorization of
			 appropriations under paragraph (1)—
						(A)may be referred to
			 as the Political Reconciliation in Iraq Fund; and
						(B)are authorized to
			 remain available until expended.
						IIComprehensive
			 Post-Conflict Support in Iraq
			201.Statement of
			 policy
				(a)Statement of
			 policyIt is the policy of the United States to work with the
			 Government of Iraq and the international community to provide for the
			 reconstruction of Iraq.
				(b)Types of
			 activitiesIn carrying out
			 the policy described in subsection (a), priority should be given to carrying
			 out reconstruction activities such as—
					(1)redeveloping Iraqi
			 civilian institutions;
					(2)supporting
			 independent, nonprofit Iraqi think tanks dedicated to developing peace and
			 non-violent conflict resolution strategies and to developing education and
			 training materials, basic and applied research opportunities, and information
			 services to promote domestic tranquility and international peace;
					(3)rebuilding public
			 health infrastructure, including restoring hospitals and clinics and the
			 purchase of diagnostic and therapeutic equipment and services for hospitals and
			 clinics;
					(4)demining and the
			 destruction of landmines, unexploded ordinances, and clean up of depleted
			 uranium artillery shells; and
					(5)dismantling and
			 disposing of fortifications and other remnants of Operation Iraqi
			 Freedom.
					202.Plan to
			 initiate a diplomatic surge to bring an expeditious end to the occupation of
			 Iraq
				(a)FindingsCongress finds the following:
					(1)The Iraq Study
			 Group Report states that Iraq cannot be effectively addressed in
			 isolation from other major regional issues..
					(2)The Iraq Study
			 Group Report further states that a diplomatic effort cannot be
			 successful unless it includes the active participation of those countries that
			 have a critical stake in preventing Iraq from falling into
			 chaos.
					(b)Plan
			 requiredThe President shall establish and implement a plan to
			 initiate an escalation of diplomatic efforts by the United States to—
					(1)directly engage
			 with Iran and Syria to gain the commitment of such countries for constructive
			 policies relating to Iraq;
					(2)convene a regional
			 conference with Iraq’s neighbors, regional stakeholders, and international
			 allies for bringing peace and stability to Iraq and developing coordinated
			 strategies for the reconstruction of Iraq;
					(3)work with the
			 Government of Iraq to develop milestones and promote efforts for promoting
			 reconstruction, improving security, and ensuring good governance; and
					(4)create and train a
			 national reconstruction corps in Iraq.
					(c)ReportsNot
			 later than 60 days after the date of the enactment of this Act, the President
			 shall transmit to Congress a report that contains a description of the plan
			 established under subsection (b). Not later than 90 days after the date of the
			 enactment of this Act, and every 90 days thereafter until the occupation of
			 Iraq is over, the President shall transmit to Congress a report that contains
			 the results of the implementation of the plan established under subsection
			 (b).
				203.Deployment of
			 the Armed Forces to achieve an over-the-horizon military presence for the
			 purpose of targeting global terrorism
				(a)Deployment
			 requiredThe President, in
			 consultation with the Secretary of Defense and the Secretary of State, shall
			 deploy the Armed Forces outside the United States in such numbers as the
			 President determines is required to achieve an over-the-horizon presence of the
			 Armed Forces for the purpose of targeting global terrorism.
				(b)Armed Forces
			 definedIn this section, the term Armed Forces has
			 the meaning given the term in section 101 of title 10, United States
			 Code.
				204.Commission on
			 Funding the Reconstruction of Iraq
				(a)FindingsThe Congress finds that—
					(1)the United States has a moral obligation to
			 assist the Government of Iraq with the reconstruction of Iraq; and
					(2)contractors of the
			 Federal Government should not derive excess profits from work performed under
			 contracts on behalf of the taxpayers of the United States.
					(b)EstablishmentThere is established the Commission
			 on Funding the Reconstruction of Iraq (in this section referred to as
			 the Commission).
				(c)Definitions
					(1)Federal
			 contractorThe term Federal contractor means an
			 individual or an entity that has been awarded a contract by an Executive agency
			 to provide goods or services.
					(2)Executive
			 agencyThe term Executive agency has the meaning
			 provided in section 105 of title 5, United States Code.
					(3)Excess
			 profitsThe term excess profits means profits that
			 exceed the average rate of profit for the specific industry in which a Federal
			 contractor provides goods or services.
					(d)Duties of
			 CommissionThe Commission
			 shall perform the following duties:
					(1)Determine the profits of Federal
			 contractors under contracts relating to Operation Iraqi Freedom, whether such
			 contracts are entered into or performed in the United States or outside the
			 United States, including contracts—
						(A)for the
			 reconstruction of Iraq;
						(B)for the logistical
			 support of coalition forces in Operation Iraqi Freedom; and
						(C)for the
			 performance of security and intelligence functions in Operation Iraqi
			 Freedom.
						(2)Determine the
			 average rate of profit for the specific industries in which Federal contractors
			 provide goods or services.
					(3)Determine the
			 amount of excess profits that Federal contractors have received under the
			 contracts described in paragraph (1).
					(4)Determine a fair
			 and appropriate tax on such excess profits.
					(5)Determine the most
			 appropriate method to collect such a tax on excess profits.
					(6)Determine the most
			 appropriate method to use such a tax on excess profits for the reconstruction
			 of Iraq.
					(7)Submit to Congress
			 a report pursuant to subsection (i) containing detailed statements of the
			 Commission’s findings, conclusions, and recommendations as determined by a
			 majority of the members of the Commission.
					(e)Membership
					(1)Number and
			 appointmentThe Commission
			 shall be composed of 12 members as follows:
						(A)1 member appointed by the Secretary of
			 Defense who is a senior-level official of the Department of Defense with
			 responsibility for contracting with private firms.
						(B)1 member appointed by the Secretary of
			 State who is a senior-level official of the Department of State with
			 responsibility for contracting with private firms.
						(C)1 member appointed by the Secretary of
			 Treasury who is a senior-level official of the Department of the Treasury with
			 responsibility for contracting with private firms.
						(D)2 members who are Members of the House of
			 Representatives including—
							(i)1
			 member appointed by the Speaker of the House of Representatives who is a member
			 of the majority party; and
							(ii)1
			 member appointed by the minority leader of the House of Representatives who is
			 a member of the minority party.
							(E)2 members who are
			 Members of the Senate including—
							(i)1 member appointed by the majority leader
			 of the Senate who is a member of the majority party; and
							(ii)1
			 member appointed by the minority leader of the Senate who is a member of the
			 minority party.
							(F)5 members from the private sector appointed
			 by the Speaker of the House of Representatives and the President pro tempore of
			 the Senate jointly, in consultation with the leader of the minority party in
			 the House of Representatives and the leader of the minority party in the
			 Senate, who are drawn from positions of responsibility with respect to
			 international human rights, international development, and the law of taxation
			 of corporate entities.
						(2)TermsEach member shall be appointed for the life
			 of the Commission.
					(3)VacanciesA vacancy in the Commission shall be filled
			 in the manner in which the original appointment was made and shall not affect
			 the powers of the Commission.
					(4)Basic
			 PayMembers shall serve without pay.
					(5)Travel
			 ExpensesEach member shall
			 receive travel expenses, including per diem in lieu of subsistence, in
			 accordance with applicable provisions under subchapter I of chapter 57 of title
			 5, United States Code.
					(6)Quorum6 members of the Commission shall
			 constitute a quorum, but a lesser number may hold hearings.
					(7)Chairperson;
			 vice-chairperson
						(A)ChairpersonThe chairperson of the Commission, who
			 shall be a Member of Congress and a member of the majority party, shall be
			 elected by the members of the Commission.
						(B)Vice-chairpersonThe
			 vice-chairperson of the Commission, who shall be a Member of Congress and a
			 member of the minority party, shall be elected by the members of the
			 Commission.
						(8)MeetingsThe Commission shall meet at the call of
			 the chairperson or a majority of its members.
					(f)Director and
			 Staff of Commission; experts and consultant
					(1)Director and
			 Staff
						(A)In
			 GeneralSubject to such policies as the Commission may prescribe,
			 the chairperson of the Commission may appoint and fix the pay of a director and
			 such additional personnel as the chairperson considers appropriate to carry out
			 the duties of the Commission.
						(B)Applicability of
			 Certain Civil Service LawsThe director and staff of the Commission
			 may be—
							(i)appointed without regard to the provisions
			 of title 5, United States Code, governing appointments in the competitive
			 service; and
							(ii)paid without regard to the provisions of
			 chapter 51 and subchapter III of chapter 53 of that title relating to
			 classification and General Schedule pay rates.
							(2)Experts and
			 consultantsThe Commission
			 may procure temporary and intermittent services under section 3109(b) of title
			 5, United States Code.
					(g)Detail of
			 Government EmployeesUpon the
			 request of the Commission, the head of any Federal agency may detail any of the
			 personnel of such agency to the Commission to assist in carrying out the duties
			 of the Commission.
				(h)Powers of
			 Commission
					(1)Hearings and
			 sessionsThe Commission may,
			 for the purpose of carrying out this section, hold hearings, sit and act at
			 times and places, take testimony, and receive evidence as the Commission
			 considers appropriate. The chairperson, or such other member of the Commission
			 as the chairperson may designate, may administer oaths or affirmations to
			 witnesses appearing before it.
					(2)Obtaining
			 official dataThe Commission
			 may secure directly from any department or agency of the United States,
			 including the Office of the Special Inspector General for Iraq Reconstruction,
			 information necessary to enable it to carry out its duties under this section.
			 Upon request of the chairperson of the Commission, the head of that department
			 or agency shall furnish that information to the Commission.
					(3)MailsThe Commission may use the United States
			 mails in the same manner and under the same conditions as other departments and
			 agencies of the United States.
					(4)Administrative
			 support servicesUpon the
			 request of the Commission, the Administrator of General Services shall provide
			 to the Commission, on a reimbursable basis, the administrative support services
			 necessary for the Commission to carry out its duties under this section.
					(5)Subpoena
			 power
						(A)In
			 generalThe chairperson, or
			 such other member of the Commission as the chairperson may designate, may issue
			 subpoenas requiring the attendance and testimony of witnesses and the
			 production of any evidence necessary to enable the Commission to carry out its
			 duties. The attendance of witnesses and the production of evidence may be
			 required from any place within the United States at any designated place of
			 hearing within the United States.
						(B)Failure to obey
			 a SubpoenaIf a person refuses to obey a subpoena issued under
			 subparagraph (A), the Commission may apply to a United States district court
			 for an order requiring that person to appear before the Commission to give
			 testimony, produce evidence, or both, relating to the matter under
			 investigation. The application may be made within the judicial district where
			 the hearing is conducted or where that person is found, resides, or transacts
			 business. Any failure to obey the order of the court may be punished by the
			 court as civil contempt.
						(6)ImmunityExcept as provided in this paragraph, a
			 person may not be excused from testifying or from producing evidence pursuant
			 to a subpoena on the ground that the testimony or evidence required by the
			 subpoena may tend to incriminate or subject that person to criminal
			 prosecution. A person, after having claimed the privilege against
			 self-incrimination, may not be criminally prosecuted by reason of any
			 transaction, matter, or thing which that person is compelled to testify about
			 or produce evidence relating to, except that the person may be prosecuted for
			 perjury committed during the testimony or made in the evidence.
					(7)Contract
			 AuthorityThe Commission may
			 enter into contracts with and compensate government and private agencies or
			 persons to enable the Commission to discharge its duties under this section,
			 without regard to section 3709 of the Revised Statutes (41 U.S.C. 5).
					(i)ReportNot later than 180 days after its
			 establishment, the Commission shall submit a report to Congress.
				(j)TerminationThe
			 Commission shall terminate 30 days after it submits its report.
				
